Case 1:19-cv-13945-RMB-JS Document 20 Filed 05/05/20 Page 1 of 1 PageID: 93

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Camden, NJ


 IMPERIUM INSURANCE COMPANY
                                              Plaintiff,
 v.                                                        Case No.:
                                                           1:19−cv−13945−RMB−JS
                                                           Judge Renee Marie Bumb
 CAPIZOLA PANCARI LAPHAM &
 FRALINGER, et al.
                                         Defendant.
                                 ORDER OF DISMISSAL


    This matter having been reported settled and the Court having administratively
terminated the action for sixty (60) days so that the parties could submit the papers
necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
sixty−day time period having passed without the Court having received the necessary
papers;
      IT IS on this 5th day of May, 2020,
   ORDERED that the Clerk of the Court shall reopen the case and make a new and
separate docket entry reading "CIVIL CASE REOPENED"; and it is further
  ORDERED that this matter be, and the same hereby is, DISMISSED WITH
PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                     /s/ Renee Marie Bumb
                     ____________________________________________________
                     RENEE MARIE BUMB United States District Judge
